Citation Nr: 0529900	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  04-26 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a left hand 
disability.

4.  Entitlement to service connection for a right hand 
disability.

5.  Entitlement to service connection for a right foot 
disability.

6.  Entitlement to service connection for a left foot 
disability.

7.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to 
February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran testified at a Board 
hearing before the undersigned Veterans Law Judge in July 
2005. 

The veteran filed a claim for service connection for 
gastroesophageal reflux disease (GERD) in July 2000.  His 
claim was initially denied in June 2002.  He filed a notice 
of disagreement (NOD) with regard to this issue in May 2003 
and an appeal in July 2004.  However, the RO later granted 
service connection for this disability by way of rating 
decision dated in October 2004; therefore, this issue is not 
before the Board.

(The veteran's May 2003 NOD also referred to an application 
to reopen a claim of entitlement to service connection for a 
cervical strain.  An appeal has not been perfected, but 
further action is required by the RO.  This issue is 
therefore addressed in the REMAND portion of the decision 
below.)


FINDINGS OF FACT

1.  The veteran does not have a low back disability 
attributable to military service.

2.  The veteran does not have a current diagnosis of 
hypertension.

3.  The veteran does not have any currently shown left hand 
disability, right hand disability, right foot disability, 
left foot disability, or right shoulder disability.



CONCLUSIONS OF LAW

1.  The veteran does not have a low back disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  The veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).

3.  The veteran does not have a left hand disability, right 
hand disability, right foot disability, left foot disability, 
or right shoulder disability that is the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from August 1989 to 
February 1996.  Service medical records (SMRs) for the period 
from July 1989 to December 1995 were associated with the 
claims file.  The veteran's blood pressure was noted to be 
102/64 at his entrance examination in July 1989.  In August 
1989, the veteran's blood pressure was noted to be 110/70 
sitting and 106/68 standing.  The veteran twisted his ankle 
and was seen for left ankle pain in October 1989.  An x-ray 
revealed that there was soft tissue swelling at the lateral 
malleolar area.  No fracture or dislocation was identified.  
The veteran was seen two more times in October 1989 for 
followups for his left ankle.  In March 1990, the veteran's 
blood pressure was noted to be 104/74.  In June 1990, the 
veteran's blood pressure was noted to be 118/74.  The veteran 
was diagnosed with a fracture of his right ankle in July 
1990.  His blood pressure was noted to be 110/98.  A computed 
tomography (CT) scan of the right and left ankles was 
obtained in July 1990.  The veteran was noted to have a 
fracture of the right posterior talus.  His right ankle was 
noted to be enclosed in a plastic cast.  There was no 
evidence of any fracture involving the visualized portion of 
the right talus or calcaneus.  All of the visualized bones 
appeared normally developed with no radiographic evidence of 
abnormality.  The veteran was seen for a followup for his 
right ankle injury in August 1990.  The veteran was seen for 
another followup for his ankle in September 1990.  The 
veteran was seen for right ankle pain in October 1990.  The 
veteran was noted to have a right ankle sprain.  The veteran 
was seen for ankle pain in March 1991.  He was noted to have 
chronic ankle sprain.  In July 1991, the veteran's blood 
pressure was noted to be 102/64.  In October 1991, the 
veteran's blood pressure was noted to be 118/70.  In December 
1991, the veteran was seen for low back pain.  His blood 
pressure was 122/78.  The veteran felt pain when he attempted 
to lift a floor jack.  He was noted to have possibly pulled 
the muscles in his lower back.  Radiographs of the cervical 
spine were obtained in January 1992 and were within normal 
limits.  In March 1992, the veteran's blood pressure was 
noted to be 112/70.  The veteran was seen for neck pain in 
April 1992.  His blood pressure was noted to be 124/82.  He 
was noted to have a possible pinched nerve.  At a followup 
the next day he was diagnosed with cervical strain.  At 
another followup for recurrent neck pain a few days later he 
was noted to have possible vertebral strain.  His blood 
pressure was reported to be 126/84.  At an appointment in 
April 1992 for an issue unrelated to the issues on appeal, 
the veteran's blood pressure was reported to be 102/64.  At 
another appointment that month his blood pressure was noted 
to be 98/68.  In July 1992, the veteran was working on a 
truck and a wrench slipped and he hit his right wrist.  He 
was noted to have a possible right wrist strain.  His blood 
pressure was reported to be 110/70.  The veteran was seen for 
back strain in September 1992.  He reported that he twisted 
his back while lifting a heavy object.  His blood pressure 
was 108/68.  The veteran was seen for a pulled lower back in 
December 1992.  He reported pain when walking after trying to 
lift a trailer onto a truck.  His blood pressure was reported 
to be 126/82.  In May 1993, the veteran injured his right 
shoulder when he was carrying a 300-pound box.  His blood 
pressure was reported to be 112/76.  An x-ray revealed no 
significant abnormality.  The veteran was seen for a followup 
for his right shoulder a few days later.  He was noted to 
have an acromioclavicular joint strain.  The veteran was seen 
for lower back pain in November 1992.  His blood pressure was 
reported to be 118/72.  He reported that he was lifting and 
had to drop what he was lifting, resulting in pain radiating 
to his groin.  In February 1993, the veteran's blood pressure 
was noted to be 124/92.  The veteran reported trauma to the 
second and third left metatarsals in February 1994.  His 
blood pressure was reported to be 110/70.  An x-ray 
demonstrated no evidence of fracture, dislocation, arthritic 
or inflammatory change.  The joint spaces were adequately 
maintained through the hand.  He was noted to have a 
contusion of the left hand.  The veteran returned to normal 
duty a few days later.  His blood pressure was recorded as 
118/82 at that time.  In April 1994, the veteran was seen for 
a possible pulled right shoulder or neck.  He was lifting 
weights and he heard something pop.  He was diagnosed with 
muscle strain.  His blood pressure was recorded as 120/70.  
In May 1994, the veteran's blood pressure was reported to be 
112/74.  In June 1994, he was seen for a left knee injury.  
He was noted to have a left knee contusion.  His blood 
pressure was noted to be 130/90.  Later in June 1994, the 
veteran was seen for a right ankle sprain.  He reported that 
he twisted his ankle while wrestling.  His blood pressure was 
104/64.  A followup for his right ankle sprain in July 1994 
revealed poor range of motion.  An x-ray of the right ankle 
revealed soft tissue swelling around the ankle joint.  There 
was no evidence of a fracture or dislocation.  The ankle 
mortise joint appeared intact.  There was no evidence of 
significant arthritic or inflammatory change.  His blood 
pressure was reported to be 102/64.  In July 1994, the 
veteran was noted to have an eversion ankle sprain and was 
placed on a temporary profile.  His blood pressure was 
reported to be 102/62.  At a followup in July 1994 the 
veteran was noted to have normal range of motion in his right 
ankle with pain.  His blood pressure was reported to be 
116/84.  At another followup for his right ankle, the veteran 
was noted to have a tender right ankle tendon.  His blood 
pressure was noted to be 118/78.  In April 1995, the 
veteran's blood pressure was noted to be 110/60.  In May 
1995, the veteran's blood pressure was recorded as 112/68.  
In August 1995, the veteran was seen for an issue unrelated 
to the issue on appeal.  His blood pressure was recorded as 
110/58.  The veteran reported neck pain and stiffness in 
August 1995.  His blood pressure was noted to be 114/64.  He 
was noted to have a strained trapezius muscle.  In September 
1995, the veteran's blood pressure was recorded as 140/80, 
100/70, 110/70, and 106/64.  The veteran was seen for neck 
pain in December 1995.  He was noted to have a possible 
strain.  His blood pressure was recorded as 118/78.  The 
veteran was also seen for right hand pain in December 1995.  
He reported a crush injury and was diagnosed with a 
contusion.  His blood pressure was noted to be 120/92.  At 
another appointment that month the veteran's blood pressure 
was 132/70.

Private treatment reports from Gateway Medical Center dated 
from February 1997 to October 2001 were associated with the 
claims file.  In October 2001, the veteran was seen for a 
twisted right ankle.  X-rays revealed that the right ankle 
was within normal limits.  

Outpatient treatment reports from March 2000 to August 2000 
were associated with the claims file.  In March 2000, the 
veteran was seen for rechecks for right ankle and right knee 
injuries.  He reported that he had Achilles surgery after a 
right ankle injury in 1992.  His right ankle gave way and he 
bumped his right knee causing a cut on the patella.  He 
reported that his ankle was fine but that his knee was sore.  
Neither was reported to be swollen.  Physical examination 
revealed normal blood pressure and stable right knee and 
ankle.  An x-ray of the right ankle was normal in 1998.  In 
August 2000, the veteran reported pain in his right shoulder 
with intermittent arm numbness and an ache in his neck.  He 
also reported that his right knee gives way.  

The veteran was afforded a VA examination in November 2003.  
The veteran reported problems with GERD, chronic diarrhea, 
pain in his right forearm associated with numbness and 
weakness in his right hand, and pain in his upper and lower 
back.  Physical examination revealed no edema of the 
extremities.  Dorsalis pedis and posterior tibial pulses were 
2+ and equal bilaterally.  The veteran's right forearm was 
noted to be normal.  He had full range of motion with 
supination and pronation.  His elbow was noted to be normal 
with normal range of motion from 0 to 140 degrees.  There was 
tenderness to palpation of musculature over his right 
forearm.  On his cervical spine he had some paraspinal 
tenderness, particularly around the prominence of C7, but his 
range of motion was intact and cervical flexion was to 45 
degrees with intact left and right lateral rotation.  Lumbar 
spine forward flexion was normal to 45 degrees with lumbar 
extension to negative 20 degrees.  There was no paraspinal 
muscle tenderness in the lumbar spine.  No obvious kyphosis, 
lordosis, or scoliosis was noted.  His right knee joint was 
normal.  There was no pain on palpation or effusion or 
crepitus present.  Range of motion was normal from 0 to 175 
degrees.  There was no joint instability with valgus or varus 
stressors.  Radiographs of the right knee and right forearm 
were normal.  Radiographs of the cervical spine revealed that 
C1 through C7 vertebral bodies were normal in height, 
alignment, and curvature.  No paravertebral soft tissue 
abnormalities were evident.  The neural foraminal were widely 
patent bilaterally.  The lumbar spine and pelvis were within 
normal limits.  The veteran was diagnosed with GERD, probable 
irritable bowel syndrome, pain in his right forearm with 
paresthesia with normal x-rays, mechanical lower back pain 
with normal x-rays, and right knee pain without evidence of 
disease on x-ray.  

The veteran was afforded a VA examination in September 2004.  
The veteran was examined for GERD.

The veteran testified at a Board hearing in July 2005.  The 
veteran reported that he had injured his back while he was in 
service during rappelling and parachute jumping.  He reported 
that he was in Panama and injured his back in 1989 in a 
parachuting accident.  He reported that he was not currently 
being seen for his back condition because he could not afford 
it.  He testified that he was diagnosed with high blood 
pressure while he was in service.  He reported the he 
shattered his ankles in service, pulled all the muscles in 
the side of his neck, pulled all the muscles in his shoulder, 
injured his hands and had herniated disks in his back.  He 
denied taking any medication for his blood pressure.  He 
stated that if he had not been in the service he would not 
have his claimed disabilities in his lower back, his hands, 
his shoulder and his neck.  He reported that he was no longer 
able to work as a home builder due to his ankle disabilities.  
He testified that he self-treated his claimed disabilities 
with over-the-counter medication.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, 
certain chronic diseases, including hypertension, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if 
competent evidence, either medical or lay, depending on the 
circumstances, relates a present disability to symptomatology 
that has continued since service.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).



A.  Low back disability

There is no evidence that the veteran suffers from any 
currently diagnosed low back disability.  Without medical 
evidence of a current disability, the analysis ends, and the 
claim must be denied.  The veteran was seen for low back pain 
on several occasions while in service.  He was diagnosed with 
no more than muscle strain or pulled muscles on those 
occasions in service.  Since service the veteran has not been 
seen for any back disability.  He complained of back pain at 
the time of his VA examination in November 2003, but no 
disability was diagnosed.  The evidence of record does not 
demonstrate that the veteran has a currently diagnosed back 
disability related to service.  Absent a current diagnosis, 
an award of service connection is not warranted.  The 
preponderance of the evidence is against the claim.

B.  Hypertension

Here, there is no medical evidence of current disability of 
hypertension.  Without medical evidence of a current 
disability, the analysis ends, and the claim must be denied.  
The veteran had numerous readings in service which were all 
normal or slightly above normal.  He was never diagnosed with 
hypertension in service.  Furthermore, the VA outpatient 
treatment reports reflect that the veteran's blood pressure 
was normal in March 2000.  Finally, the veteran did not claim 
high blood pressure when he was examined by VA in November 
2003.  In other words, hypertension has not been found.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2005) (hypertension 
must be confirmed by readings taken two or more times on at 
least three different days).  The veteran has not submitted 
any evidence to indicate that he has a diagnosis of 
hypertension.  Absent a current diagnosis, an award of 
service connection is not warranted.  The preponderance of 
the evidence is against the claim.

C.  Left Hand Disability

There is no evidence of a current left hand disability.  As 
previously noted, without medical evidence of a current 
disability, the analysis ends, and the claim must be denied.  
The SMRs reveal hat the veteran reported trauma to the second 
and third left metatarsals in February 1994.  An x-ray 
demonstrated no evidence of fracture, dislocation, arthritic 
or inflammatory change.  The joint spaces were adequately 
maintained through the hand.  He was noted to have a 
contusion of the left hand.  The veteran was returned to 
normal duty a few days later and no left hand problem was 
thereafter noted.  The veteran did not report any left hand 
disability at the time of his VA examination in November 2003 
or at the time of his VA examination in September 2004.  The 
SMRs reveal that the veteran had a contusion with no evidence 
of any chronic hand disability.  The evidence of record does 
not demonstrate that the veteran has a currently diagnosed 
left hand disability.  As noted above, absent a current 
diagnosis, an award of service connection is not warranted.  
The preponderance of the evidence is against the claim.

D.  Right Hand Disability

As with the left hand, there is no evidence of a current 
right hand disability.  As noted above, without medical 
evidence of a current disability, the analysis ends, and the 
claim must be denied.  The veteran's SMRs reveal that in July 
1992, the veteran was working on a truck and a wrench slipped 
and he hit his right wrist.  He was noted to have a possible 
right wrist strain.  He was also seen for right hand pain in 
December 1995.  He reported a crush injury and was diagnosed 
with a contusion.  At his VA examination in November 2003, 
the veteran reported pain in his right forearm, worse with 
supination, associated with some weakness in the right hand 
and paresthesia.  Radiographs of the right forearm were 
normal.  The salient point to be made is that the veteran 
does not have a current diagnosis of a right hand disability.  
Absent a current diagnosis, an award of service connection is 
not warranted.  The preponderance of the evidence is against 
the claim.

E.  Right Foot Disability

The evidence of record does not include a current diagnosis 
of a right foot disability.  The veteran was diagnosed with 
numerous right ankle sprains while in service.  He was also 
seen for a right ankle fracture while in service.  He was 
noted to have chronic right ankle sprains.  In March 2000, 
the veteran was seen at VA for a check of his right ankle.  
He reported that his ankle was fine but that his knee was 
sore.  Neither was reported to be swollen.  Physical 
examination revealed a stable right ankle.  Private treatment 
reports from Gateway Medical Center reveal that the veteran 
was seen for a twisted right ankle in October 2001.  X-rays 
revealed that the right ankle was within normal limits.  The 
veteran did not report any right foot disability at the time 
of his VA examination in November 2003.  As with the other 
claimed disabilities, the veteran does not have a current 
diagnosis of a right foot disability.  Absent a current 
diagnosis, an award of service connection is not warranted.  
The preponderance of the evidence is against the claim.

F.  Left Foot Disability

The evidence of record does not include a current diagnosis 
of a left foot disability.  The SMRs reveal that the veteran 
twisted his ankle and was seen for left ankle pain in October 
1989.  An x-ray revealed that there was soft tissue swelling 
at the lateral malleolar area.  No fracture or dislocation 
was identified.  The veteran was seen two more times in 
October 1989 for followups for his left ankle.  The veteran 
provided no treatment reports to indicate that he has been 
seen for any left foot disability.  The veteran does not have 
a current diagnosis of a left foot disability.  Absent a 
current diagnosis, an award of service connection is not 
warranted.  The preponderance of the evidence is against the 
claim.

G.  Right Shoulder Disability

Finally, the evidence likewise fails to include a current 
diagnosis of a right shoulder disability.  In May 1993, the 
veteran injured his right shoulder when he was carrying a 
300-pound box.  An x-ray revealed no significant abnormality.  
The veteran was seen for a followup for his right shoulder a 
few days later.  He was noted to have an acromioclavicular 
joint strain.  The veteran was seen for a possible pulled 
right shoulder or neck in April 1994.  He was diagnosed with 
muscle strain.  The veteran did not report any right shoulder 
disability at the time of his VA examination in November 
2003.  There is no medical evidence to indicate that he has a 
currently diagnosed right shoulder disability.  Absent a 
current diagnosis, an award of service connection is not 
warranted.  The preponderance of the evidence is against the 
claim.

The Board notes that the veteran has alleged that his 
disabilities are related to service.  While the veteran is 
capable of providing information regarding his current 
condition, as a layperson, he is not qualified to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a low back disability, hypertension, a 
left hand disability, a right hand disability, a right foot 
disability, a left foot disability, or a right shoulder 
disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005).  

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The veteran's claim was submitted in July 2000.  The RO wrote 
to the veteran in November 2001 and informed him of the 
evidence he needed to substantiate his claims of service 
connection.  He was informed of the elements to satisfy in 
order to establish service connection.  He was advised to 
submit any evidence he had to show that he had a current 
disability and to identify sources of evidence/information 
that he wanted the RO to obtain on his behalf.  The RO wrote 
a followup letter to the veteran in May 2005.  The veteran 
was again informed of the evidence needed to substantiate his 
claim of service connection.  He was informed of the elements 
to satisfy in order to establish service connection.  He was 
advised to submit any evidence he had to show that he had a 
current disability and to identify sources of 
evidence/information that he wanted the RO to obtain on his 
behalf.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims, what was required 
of him and what VA would do to assist.  He was told to submit 
any pertinent evidence he had.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA treatment reports, and 
private treatment reports.  The veteran was afforded two VA 
examinations.  The veteran has not alleged that there is any 
outstanding evidence that would support his contention that 
service connection for a low back disability, hypertension, a 
left hand disability, a right hand disability, a right foot 
disability, a left foot disability, and a right shoulder 
disability should be granted.  As for whether further action 
should have been undertaken by way of obtaining additional 
medical opinion on the question of service connection, the 
Board notes that such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period, and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2003).  In this case, except by way of 
unsupported allegation, there is no indication that the 
veteran has current disability that may be associated with 
military service.  Consequently, given the standard of the 
new regulation, the Board finds that VA did not have a duty 
to assist that was unmet.


ORDER

Entitlement to service connection for a low back disability, 
hypertension, a left hand disability, a right hand 
disability, a right foot disability, a left foot disability, 
or a right shoulder disability is denied.


REMAND

In May 2003, the veteran expressed his disagreement with a 
June 2002 denial of his application to reopen a previously 
denied claim of service connection for cervical strain.  
There is no indication that a statement of the case (SOC) has 
been issued in regard to this issue.  Because the veteran has 
submitted a timely notice of disagreement, see 38 C.F.R. 
§§ 20.201, 20.302 (2004), a SOC must be issued.  See 
Manlincon v. West, 12 Vet. App. 328 (1999).  A SOC should be 
issued on this rating question unless the veteran's claim is 
resolved in some manner, such as by a favorable RO decision, 
or withdrawal of the notice of disagreement.

Accordingly, this issue is REMANDED to the RO for the 
following action:

The RO should issue a statement of 
the case on the issue of whether new 
and material evidence has been 
received to reopen a claim of 
entitlement to service connection 
for a cervical strain.  If, and only 
if, a substantive appeal is timely 
filed, this issue should be returned 
to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


